Citation Nr: 1816360	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for a low back disorder, to include whether reconsideration is warranted.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2002 to July 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran presented testimony before the undersigned Veterans Law Judge in a November 2017 videoconference hearing.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for low back and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  March 2007 and April 2009 rating decisions denied service connection for a low back disorder and denied reopening a claim of entitlement to service connection for a low back disorder, respectively.  

2.  Service treatment records (STRs) were associated with the claims file in 2010.


CONCLUSIONS OF LAW

1.  A March 2007 rating decision that denied service connection for a low back disorder is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The STRs submitted in 2010, were in existence in 2007 and 2009, were properly identified by the Veteran, and are relevant to the claim for entitlement to service connection for a back disorder  38 C.F.R. § 3.156(c) (2017).

3.  The issue of entitlement to service connection for a low back disorder is reconsidered.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a), (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

Here, in March 2007 rating decision, the RO denied the Veteran's claim of service connection for a back disorder, finding that a back disorder was not incurred in or caused by service in the former and in the latter.  The RO issued a formal finding, and notified the Veteran, that his STRs were unavailable, despite attempts to obtain them.  The Veteran failed to perfect an appeal of the March 2007 rating decision.  Thus the decision was final.  38 C.F.R. §§ 20.302, 20.1103.  

In February 2009, the Veteran filed a claim to reopen his claim for service connection for a back disorder.  In an April 2009 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been received.  The OR again noted that the Veteran's STRs were unavailable.  In November 2009, the Veteran submitted a notice of disagreement and stated that he had obtained his active duty STRs.  No action was taken.  Thus, the Board finds that his rating decision was not final.  38 C.F.R. §§ 20.302, 20.1103.  In June 2010, the Veteran submitted a claim of entitlement to service connection for a low back disorder.  With his claim, he submitted complete copies of his STRs.  Thereafter, the RO issued a rating decision in March 2011 denying service connection for the Veteran's low back disorder, noting review of the Veteran's STRs received in June 2010.  

However, rather than considering this claim as one to reopen, the Board finds that the claim on appeal shall be reconsidered.  See 38 C.F.R. § 3.156 (c)(1).  As noted above, the Veteran submitted his service treatment records in June 2010.  These records are relevant to the Veteran's claim as they show complaints of back pain.  The records were not previously of record but were in existence at the time of the prior rating decision.  Further, although the RO issued a formal finding of the unavailability of the Veteran's STRs, the evidence shows they were clearly in existence and available.  In addition, there is no evidence that the Veteran did not provide sufficient information during his initial claim to identify and obtain his records, as his DD-214 noting his period of service was of record at the time of the March 2007 rating decision.  Accordingly, VA will reconsider the claim, rather than requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c)(1), (2). 


ORDER

The claim of entitlement to service connection for a low back disorder is reconsidered.  



REMAND

Remand is necessary to afford the Veteran adequate examinations.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

	Back

The Veteran claims he has a low back disorder that had onset during his military service.  

By way of history, the Veteran's STRs document low back pain.  The Veteran initially sought treatment with complaints of low back pain in December 2002.  The Veteran noticed pain after performing sit-ups.  He was assessed with a strain, provided pain medication, and told to follow-up as needed.  Next, a February 2004 STR shows the Veteran seeking treatment after the gradual onset of pain in the low back.  The pain was non-traumatic, but it was increasing each day.  The Veteran denied radicular pain or numbness.  The attending physician diagnosed a muscle strain.  The Veteran was placed on a profile for five days.  

The Veteran filed a claim in February 2006, approximately six months after service discharge.  VA provided an examination in September 2006.  The Veteran described that his back "went out" in 2003.  Then, he was bending over and was unable to straighten up.  The Veteran described seeing a doctor and receiving pain medication and muscle relaxants.  Thereafter, he was placed on a profile to limit PT for approximately one month.  The Veteran reported that he had continued aches, pains, and stiffness in the low back throughout service until his discharge in 2005.  The examiner diagnosed lumbar strain after X-ray imaging of the lumbar spine showed no acute findings.  No etiological opinion was provided.

VA treatment records document a history of chronic back pain.  For instance, the Veteran reported chronic back pain in February 2009.  A November 2010 treatment note shows the Veteran reporting having back pain since his military service.  In December 2010, the Veteran presented at VA for an initial evaluation regarding his low back pain.  He reported that back pain had insidious onset during service after carrying over 90 pounds of equipment and sleeping on a bad cot for four to five months.  On examination there was tenderness along the midline lumbar spine L5-S1 facets as well as right posterior superior iliac spine and right lumbosacral paraspinal muscles.  The attending physician explained that the Veteran reported chronic low back pain for the previous five years with no clear signs of radiculopathy based on history and physical.  Due to the chronicity of back pain, the attending physician ordered an MRI to rule out any underlying pathology.  A course of physical therapy for lumbar stabilization and muscle stretching of trunk and lower limb was prescribed.  

The Veteran subsequently underwent an MRI on his lumbar spine in January 2011.  The study showed minimal bilateral facet arthropathy at L3 and L4, but no focal disc herniations or stenosis.  The Veteran received treatment for his lumbar arthropathy with chronic pain thereafter through VA.  

The Veteran underwent another VA examination in April 2013.  At that time, the examiner opined that the Veteran's low back pain was less likely than not related to his military service.  Although the examiner's supporting explanation is somewhat unclear, it appears the examiner explained that although the Veteran suffered a lumbar strain in 2002 and 2004, such injuries do not cause permanent back injuries.  Rather, they are soft tissue injuries and are self-limited.  

This opinion is inadequate.  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion and review of the claims file does not automatically render an opinion persuasive.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  First, the examiner did not address the Veteran's diagnosed low back disorder, bilateral facet arthropathy in the L3-L4 vertebrae.  Second, more recent evidence, a January 2015 VA treatment record, shows an X-ray report noting mild degenerative arthritis changes of the lumbar spine.  Third, the opinion does not account for the Veteran's competent and credible statements that report back pain having onset in service and continuing until present time.  VA treatment records corroborate the Veteran's reports, as they show a consistent history of reporting chronic back pain.  At the November 2017 Board hearing, the Veteran mentioned that he fell off a truck once while service in Iraq.  However, the onset of pain was a continuation of an uptick of pain.  He also testified that his back pain was recurrent during service.  In a November 2017 statement submitted at the hearing, the Veteran described an in-service fall.  He also reported that body armor worn during service would compromise his sitting position, resulting in excessive weight being placed on his spine.  Last, in November 2017, the Veteran submitted a medical study discussing the association between back, neck, and upper extremity musculoskeletal pain and individual body armor.  The Board finds that the Veteran's statements and the medical literature should be addressed on remand.  

	Right Knee

The Veteran submitted a claim of entitlement to service connection for a right knee disorder in October 2011.  He claimed a right knee disorder was secondarily related to his service-connected left knee disorder.  

A November 2010 treatment note shows the Veteran reporting having knee pain since his military service.  In December 2010, the Veteran presented for initial VA treatment for his left knee.  On follow-up visit in July 2011, the Veteran reported that knee pain had progressed into his right knee.  The right knee pain was similar in nature to the Veteran's service-connected left knee disorder, patellofemoral pain syndrome.  The attending physician noted that this new onset of pain appeared to be patellofemoral in origin.  

VA provided an examination in November 2011.  The Veteran reported that he had been experiencing right knee pain for approximately six months without a history of injury or trauma.  The examiner referred to May 2011 right knee X-ray images that showed a normal study.  On examination, however, there was mild tenderness to palpation over the patellar tendon as well as the quadriceps tendon.  The examiner diagnosed right patellar tendinitis and quadriceps tendinitis.  The examiner referred to the Veteran's history, physical examination, and imaging studies, in opining that the right knee disorder was less likely than not a result of service-connected left knee patellofemoral syndrome.  The examiner noted that knee X-rays were negative bilaterally, and on examination there was no significant gait abnormality noted.  

This opinion is inadequate.  The November 2011 opinion addressed whether a right knee disorder was proximately due to or the result of the Veteran's service-connected left knee disorder.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). Where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it isn't clear that aggravation has been addressed.  El-Amin, 26 Vet. App. at 140.  No opinion was provided as to aggravation.  Thus, an addendum opinion should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  


2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must determine what low back diagnoses the Veteran has.  

b) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder had onset it service, or is otherwise related to service, to include wear and tear sustained therein, or manifested within one year of the Veteran's separation from service in July 2005.   

The examiner must specifically address the following:  
1) the fact that the Veteran filed a claim approximately six months after service discharge; 2) the Veteran's competent and credible lay statements describing recurrent low back pain during and after his service; 3) radiographic studies showing facet arthropathy in January 2011 and degenerative arthritis in January 2015; 4) a study submitted by the Veteran in November 2017 detailing the relationship between musculoskeletal pain in the back, neck, and upper extremities, and the wearing of individual body armor; and 5) the prior VA examinations.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any right knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must determine the appropriate right knee diagnoses.  

b) The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed right knee disorder had onset it service or is otherwise related to service, to include wear and tear sustained therein.


c) The examiner must also provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed right knee disorder was caused or aggravated by the Veteran's service-connected left knee disorder, to include altered gait therefrom.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


